Name: Commission Implementing Regulation (EU) NoÃ 484/2013 of 24Ã May 2013 amending Regulation (EC) NoÃ 718/2007 implementing Council Regulation (EC) NoÃ 1085/2006 establishing an instrument for pre-accession assistance (IPA)
 Type: Implementing Regulation
 Subject Matter: building and public works;  European construction;  economic geography;  cooperation policy;  marketing;  construction and town planning
 Date Published: nan

 25.5.2013 EN Official Journal of the European Union L 139/11 COMMISSION IMPLEMENTING REGULATION (EU) No 484/2013 of 24 May 2013 amending Regulation (EC) No 718/2007 implementing Council Regulation (EC) No 1085/2006 establishing an instrument for pre-accession assistance (IPA) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1085/2006 of 17 July 2006 establishing an Instrument for Pre-Accession Assistance (IPA) (1) (the IPA Regulation), and in particular Article 3(3) thereof, Whereas: (1) Commission Regulation (EC) No 718/2007 of 12 June 2007 implementing Council Regulation (EC) No 1085/2006 establishing an instrument for pre-accession assistance (IPA) (2) provides for detailed rules for the implementation of the IPA Regulation. (2) In order to achieve the objectives under areas of assistance of transition assistance and institution building component, for some operations, like those contributing to the resolution of the refugees and displaced persons housing problem in the Western Balkans the eligibility of expenditure for purchase of land and existing buildings is indispensable and constitutes a core of the action. The eligibility of the expenditure for purchase of land and existing buildings should be provided for in a new derogation. (3) Regulation (EC) No 718/2007 should therefore be amended accordingly. (4) The provisions laid down in this Regulation are in accordance with the opinion of the IPA Committee, HAS ADOPTED THIS REGULATION: Article 1 In Article 66(3) of Regulation (EC) No 718/2007, the following point (d) is added: (d) purchase of land and existing buildings when justified by the nature of the operation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 210, 31.7.2006, p. 82. (2) OJ L 170, 29.6.2007, p. 1.